Title: Gabriel de Sartine to the Commissioners, 22 December 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       a Versailles le 22 Decer. 1778
      
      Vous etes sans Doute informés, Messieurs, qu’il arrive souvent dans Les Ports de france des sujets des Etats-Unis qui s’échappent des Prisons d’Angleterre, et comme La plupart de ces Marins se trouvent depourvus des Choses les plus necessaires, plusieurs Commissaires des Ports ou vous n’avez pas d’Agent et qui ont deja fait quelques Avances a des sujets des Etats-Unis echappés des Prisons d’Angleterre, me demandent d’etre authorisés a leur fournir Les Objets de premiere necessité, je vous prie Messieurs de me faire connoitre votre Intention sur cet objet et si vous desirez qu’ils soient traités comme Les Prisonniers francois Le sont lorsqu’ils reviennent d’Angleterre.
      A légard des Prisonniers que Les Batimens des Etats-Unis pourroient faire sur Les Anglois; par L’Article 15 du Reglement du Roi du 27 7bre dernier, il est dit qu’il sera donné des Ordres par sa Majesté pour que Les Prisonniers que Les Corsaires Americains ameneront en france soient conduits, gardés et nourris dans ses Places et Chateaux aux fraix des Etats-Unis. Je me propose de donner des Ordres dans Les Ports afin que ces Prisonniers y soient traités et nourris comme ceux qui ont été fait par Les Batimens de sa Majesté. Vous voudrez bien, Messieurs me faire connoitre si ces Dispositions vous sont agreables, et donner a vos Agens dans Les Differens Ports, Les Ordres que vous Jugerez convenables.
      J’ai l’honneur d’etre &c.,
      
       De Sartine
      
     